       Case 2:20-cv-00181-RAJ-DWC Document 16 Filed 12/02/20 Page 1 of 2




1                                             Honorable Magistrate Judge David W. Christel
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           WESTERN DISTRICT OF WASHINGTON
8                                    AT SEATTLE
9
     ROCHELLE SYTSMA,
10
11                                                   Case No: 2:20-cv-00181-RAJ-DWC
                     Plaintiff,
12
             vs.                                     ORDER GRANTING
13                                                   MOTION TO AMEND PRETRIAL
14   PHILLIPS 66 COMPANY,                            SCHEDULING ORDER

15
16                   Defendant.

17          THIS MATTER, having come before the Court by stipulated motion of the parties;

18   Plaintiff appearing through her attorney, Douglas R. Shepherd, and Defendants appearing

19   through their attorney, John Ray Nelson; and the Court having reviewed the pleadings and

20   papers filed in the above captioned matter, having decided the stipulated motion without

21   oral argument, and being otherwise fully informed,

22          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

23   The stipulated motion is hereby granted, and the pre-trial deadlines are extended as follows:

24
25                                    Event                                               Date
      Disclosure of Plaintiff’s Expert Reports under FRCP 26(a)(2)               3/4/2021
      Disclosure of Defendant’s Expert Reports under FRCP 26(a)(2)               4/5/2021

      AGREED ORDER GRANTING
      MOTION TO AMEND PRETRIAL
                                                      SHEPHERD AND ALLEN
                                                         ATTORNEYS AT LAW
      SCHEDULING ORDER
                                                         2011 YOUNG S TREET , S UITE 202
      Page 1 of 2                                       BELLINGHAM , WASHINGTON 98225
                                                  TELEPHONE: (360) 733-3773 ♦ FAX: (360) 647-9060
                                                               www.saalawoffice.com
       Case 2:20-cv-00181-RAJ-DWC Document 16 Filed 12/02/20 Page 2 of 2




1     All motions related to discovery must be filed by                         4/7/2021
2     Discovery completed by                                                    5/5/2021
3     Dispositive motions deadline                                              6/7/2021
4        Dispositive motions must be filed pursuant to LCR 7(d)
5
            Entered this 2nd day of December, 2020.
6

                                                           A
7
8
                                                           David W. Christel
9                                                          United States Magistrate Judge
10   Presented by:
11
12   /s Douglas R. Shepherd_______________
     Douglas Shepherd, WSBA #9514
13
     Shepherd and Allen
14   2011 Young Street, Suite 200
     Bellingham, WA 98225
15   Phone: (360) 733-3773
16   Fax: (360) 647-9060
     Email: doughshepherd@saalawoffice.com
17          kyle@saalawoffice.com
18   Attorneys for Plaintiff

19   Presented by:
20   /s John Ray Nelson__________________
21   John Ray Nelson, WSBA #16393
     Asti Gallina, WSBA #53361
22   Foster Garvey, PC
23   618 West Riverside Ave. Ste 300
     Spokane, WA 99201-5102
24   Phone: (509) 777-1600
     Fax: (509) 777-1616
25   Email: john.nelson@foster.com
            Asti.gallin@foster.com
             Attorneys for Defendant


      AGREED ORDER GRANTING
      MOTION TO AMEND PRETRIAL
                                                     SHEPHERD AND ALLEN
                                                          ATTORNEYS AT LAW
      SCHEDULING ORDER
                                                        2011 YOUNG S TREET , S UITE 202
      Page 2 of 2                                      BELLINGHAM , WASHINGTON 98225
                                                 TELEPHONE: (360) 733-3773 ♦ FAX: (360) 647-9060
                                                              www.saalawoffice.com
